Case 17-35623 Document 846 Filed in TXSB on 01/07/20 Page 1 of 1

 

 

In re: Offshore Specialty Fabricators Liquidating Trust Post-Confirmation Status Report
Debtor Chapter 1} Case No: 17-35623 Quarter Ending: December 2019

 

 

 

 

Attorney/Professional - Name, Address, Phone, FAX & Email: | Person responsible for report: Name, Address, Phone, FAX & Email:

Diamond McCarthy LLP David Weinhoffer, Liquidating Trustee
909 Fannin, 37“ Floor 1415 Louisiana, Suite 3500

Houston TX 77010 Houston TX 77002
crubio/@diamondmccarthy.com (832) 434-9167

 

 

(212) 430-5438

 

SUMMARY OF DISBURSEMENTS MADE DURING THE QUARTER

 

Disbursements made under the Plan: Payments to Professionals: $ 40,067.33
Payments to Secured Creditors: $
Payments to Priority Creditors:  $
Payments to Unsecured Creditors: $323,331.00
Payments to Equity: $
All other plan payments: $
TOTAL OF PLAN PAYMENTS: § 363,398.33

 

 

 

 

 

 

 

 

 

 

Disbursements from Operations: $ 31,950.37
TOTAL ALL DISBURSEMENTS $ 395,348.70
Date Order was entered confirming plan? October 26, 2018

 

Who is the Disbursing Agent (if any}?

 

Yes
Current with Plan Payments? Why not?

 

Unknown
Projected date for final decree?

 

What needs to be achieved before a final decree
will be sought (attach a separate sheet if

necessary)?

 

Provide a narrative of events that impact upon the
ability to perform under the reorganization plan or
other significant events that occurred during the
reporting period (attach a separate sheet if
necessary).

 

October 17, 2019
Date last U.S. Trustee fee paid?

 

 

Amount Paid? $ 975.00

 

 

I declare under penalty of perjury that the information contained in the document is true, complete and correct.

_January 7, 2020 ~ pa (Wi ie AN

Date Signature of person responsible bbe this Fe this report

 

 

 

Name and Title:_ David Weinhoffer, Liquidating Trustee

This report is to be filed with the U.S. Bankruptcy Court quarterly until a final decree is entered. You
may be required to file additional reports with the Bankruptcy Court.
